ZB, N.A. dba CALIFORNIA BANK & TRUST (who also does
business as California Bank & Trust, a division of ZB), successor
by merger to California Bank & Trust (herein called "Bank")
(Herein called "Bank")




SECOND NOTE REVISION AGREEMENT


ORIGINAL NOTE INFORMATION
AMOUNT
 
NOTE DATE
CURRENT MATURITY DATE
$35,000,000.00
 
June 5, 2017
June 1, 2018



              This Agreement is effective as of:  May 18, 2018.
ORIGINAL OBLIGATION:
This Agreement refers to the loan evidenced by the above Second Amended and
Restated Master Revolving Note dated June 5, 2017 in favor of Bank executed by
OWENS REALTY MORTGAGE, INC., a Maryland corporation ("Borrower"), in the
original principal amount of $35,000,000, payable in full on June 1, 2018.
CURRENT OBLIGATION:
The unpaid outstanding principal balance of said Note as of the beginning of the
day on May 16, 2018 is $5,845,093.33.
REVISION:
The undersigned Borrower hereby requests Bank to revise the terms of said Note,
in the following manner:  The Maturity Date of the Note is changed from "June 1,
2018" to "September 1, 2018".
              In consideration of Bank's acceptance of the revision of said
Note, all as set forth above, the Borrower does hereby acknowledge and admit to
such indebtedness, and further does unconditionally agree to pay such
indebtedness together with interest thereon within the time and in the manner as
revised in accordance with the foregoing, together with any and all attorney's
fees and cost of collection.
This Agreement is a revision only, and not a novation; and except as herein
provided, all of the terms and conditions of said Note and all related documents
shall remain unchanged and in full force and effect.
This Modification may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument


 
 
 
 
 
 
 
 
The foregoing is accepted.
 
ZB, N.A. dba CALIFORNIA BANK & TRUST
(who also does business as California Bank & Trust,
a division of ZB), successor by merger to California
Bank & Trust
 
 
By: /s/ Lars Hens
Name: Lars Hens
Title: Executive Vice President
 
OWENS REALTY MORTGAGE, INC.,
a Maryland corporation
 
By: /s/ Bryan H. Draper
         Bryan H. Draper, President and
     Chief Executive Officer


 



